Case 1:21-cr-00190-JPO Document 23 Filed 04/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ae mm oe —- - —_ = Xx
UNITED STATES OF AMERICA
UNSEALING ORDER
- VY, 7
S4 21 Cr. 190 {(JPO}
KAITLYN RIVERA,
Defendant. :
a |

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Audrey
Strauss, by Assistant United States Attorney Rebecca T. Dell;

It is found that the Indictment in the above-captioned action,
$4 21 Cr. 190, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, it is
therefore

ORDERED that the Indictment in the above-captioned action be

unsealed and remain unsealed pending further order of the Court.

50 ORDERED.

Dated: New York, New York
April 9, 2021

 

 

/ "J. PAUL OETKEN
United States District Judge

 
